Citation Nr: 0201682	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  01-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $6,356, beginning on January 1, 1998.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1929 to June 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 denial of a waiver in 
recovery of an overpayment of nonservice-connected disability 
pension benefits in the amount of $6,356 by the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).

In August 2001, the Board remanded this claim for further 
development.


FINDINGS OF FACT

1.  In 1976, the veteran started receiving nonservice-
connected disability pension benefits; he is now in his 90s 
and blind.

2.  In a December 1998 rating decision, VA special monthly 
pension by reason of being in need of regular aid and 
attendance of another person due to blindness was granted, 
effective February 6, 1998.

3.  On February 23, 2000, the RO received a VA Form 21-0516, 
dated February 16, 2000, in which the veteran first reported 
that he received Social Security benefits in the amount of 
$244.40 a month and that there was a $20 adjustment in his 
income in December 1997.

4.  In June 2000, the RO determined that there was an 
overpayment of nonservice-connected disability pension 
benefits in the amount of $6,356, beginning on January 1, 
1998.

5.  There is no evidence that the creation of the overpayment 
resulted from fraud, misrepresentation or bad faith on the 
part of the veteran.

6.  There is no evidence that the veteran's reliance on VA 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation.

7.  VA was not at fault in the creation of the overpayment 
because the veteran did not notify VA until February 2000 
that he was receiving Social Security benefits.

8.  Since the evidence of record does not establish when the 
veteran started receiving the Social Security benefits that 
caused the creation of the overpayment, it is unclear to what 
extent he is at fault in the creation of the overpayment and 
to what extent there is unjust enrichment.

9.  Recovery of the overpayment would create an undue 
financial hardship to the veteran and, thus, would defeat the 
purpose of the VA pension program, which is to provide him 
with a basic level of support.


CONCLUSION OF LAW

Recovery of an overpayment of nonservice-connected disability 
pension benefits in the amount of $6,356, beginning on 
January 1, 1998, would be against the principles of equity 
and good conscience and, therefore, is waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 
(2001).  Old age and survivor's insurance and disability 
insurance under title II of the Social Security Act will be 
considered income as a retirement benefit under 38 C.F.R. 
§ 3.262(e).  38 C.F.R. § 3.262(f) (2001).  Benefits received 
under non-contributory programs, such as old age assistance, 
aid to dependent children, and supplemental security income 
are subject to rules in 38 C.F.R. § 3.262(d) applicable to 
charitable donations.  Id.  Charitable donations from public 
or private relief or welfare organizations will be considered 
income except in claims for pension under laws in effect on 
June 30, 1960 (old-law pension).  38 C.F.R. § 3.262(d) 
(2001).

A veteran who is receiving a pension is required to report to 
the VA any material change or expected change in his income 
or other circumstance that affects the payment of benefits.  
38 U.S.C.A. § 1506 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.277, 3.660 (2000).  Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3).

A waiver of collection of any indebtedness is precluded when 
any of these three, and only these three, factors are found:  
(1) fraud, (2) misrepresentation, and (3) bad faith.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2001).

A waiver of a collection of indebtedness from an appellant is 
authorized when the collection of the indebtedness would be 
against the principles of equity and good conscience.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963 (2001).  
The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
See 38 C.F.R. § 1.965 (2001).  In making this determination, 
consideration will be given to the following elements which 
are not intended to be all inclusive:  (1) fault of the 
debtor,           (2) balancing of faults, (3) undue 
hardship, (4) defeating the purpose of the benefits, (5) 
unjust enrichment, and (6) changing position to one's 
detriment.  
Id. at (a)(1)-(6).

When there is an approximate balance of positive and negative 
evidence regarding any question material to the determination 
of an issue, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001).


Factual Background and Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA of 2000.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

The RO did not consider the claim under the new law and did 
not complete the action specified in the Board's August 2001 
remand, including a readjudication of the issue on appeal.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, 
as will become apparent, the veteran is not prejudiced by the 
Board's adjudication of his claim based on the existing 
record.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 
16-92 (July 24, 1992).  Additionally, the veteran has not 
filed an appeal on the September 24, 2001, determination that 
the overpayment of VA pension benefits in the amount of 
$6,356, beginning on January 1, 1998, was validly created.  
Although the period in which to file an appeal has not ended, 
the veteran is not prejudiced by the adjudication of his 
claim at this time.  See Bernard, 4 Vet. App. at 394; 
38 C.F.R. § 20.302 (2001).

The record reflects that in 1976 the veteran started 
receiving VA nonservice-connected disability pension 
benefits.  

In a May 1997 letter, the RO informed the veteran that he 
should report any changes in income immediately to avoid the 
creation of an overpayment of his pension benefits, which 
would have to be repaid.

On February 3, 1998, the RO received VA Form 21-0516 
(improved pension eligibility verification report (veteran 
with no children)), dated in January 1998, from the veteran 
in which he reported that he had no sources of income in 1997 
and did not currently receive any Social Security benefits.  
He also stated that he and his spouse did not have any 
assets.

On February 6, 1998, the RO received the veteran's claim for 
VA special monthly pension by reason of being in need of 
regular aid and attendance of another person. A December 1998 
rating decision granted claim (due to the veteran's 
blindness), effective February 6, 1998.

In a January 1999 letter, the RO again informed the veteran 
that he should report any changes in income immediately to 
avoid the creation of an overpayment of pension benefits, 
which would have to be repaid.

In March 1999, the RO received another VA Form 21-0516 
(hereinafter, "EVR"), dated in January 1999, from the 
veteran.  He reported that he and his spouse had no sources 
of income in 1998 and would not have any sources of income in 
1999 and that he did not currently receive any Social 
Security benefits.  He also stated that he and his spouse did 
not have any assets.

On February 23, 2000, the RO received another EVR, dated 
February 16, 2000, from the veteran.  He reported that he 
received Social Security benefits in the amount of $244.40 a 
month.  He indicated that he and his spouse had no other 
sources of income in 1999 and would not have any other 
sources of income in 2000.  In the section asking what income 
had changed, he reported "$20.00."  In the section asking 
when the income changed, his response was "December 1997."  
In the section asking how the income changed, he indicated 
that it was an "adjustment."  He did not complete the 
section on personal assets.

The RO noted in a March 15, 2000, letter to the veteran that 
he had reported receipt of $244.10 a month in Social Security 
benefits.  The RO informed him that his pension benefits had 
been reduced to $1,237 a month, effective March 1, 2000, on 
the basis that the he had a countable annual income of $2,932 
from receiving Social Security benefits.  The RO asked him to 
report the date he started receiving Social Security 
benefits, the dates of adjustments and the amounts.  The RO 
also asked him to provide a copy of his latest Social 
Security award letter or, in the alternative, a statement 
from the Social Security Administration (SSA) showing the 
monthly benefit rate, the effective date of benefit, and the 
date and amount of the initial payment, including any 
retroactive amounts.  The RO told him that if he did not 
respond, it would assume that he started receiving Social 
Security benefits in the amount of $244.10 a month, effective 
January 1, 1998.  The veteran did not respond.  

A document printed on June 5, 2000, which the RO has 
apparently identified as a member's beneficiary report (MBR) 
from SSA, suggests that the veteran filed a claim for Social 
Security benefits in December 1997, but was eligible for such 
benefits starting in June 1997; that his monthly Social 
Security payment changed several times since June 1997; and 
that he may have received a retroactive payment of Social 
Security benefits because the date of eligibility was earlier 
than the date of filing.  The document is computer-generated, 
and there is no evidence that it is from SSA.  It appears to 
be an internal VA document containing information purportedly 
obtained from SSA.  Also, it does not clearly indicate the 
date that the veteran first received Social Security benefits 
or the amount of the initial payment, including any 
retroactive amounts, nor does it sufficiently document the 
dates of adjustments and the amounts that the veteran 
actually received.  Also, this document does not clearly 
indicate what type of benefits the veteran received from the 
SSA.

The RO informed the veteran by a June 13, 2000, letter that 
his pension benefits had been adjusted retroactively, 
effective January 1, 1998, on the basis that he had had 
countable annual income of $2,932 since January 1, 1998.  In 
other words, the RO adjusted his pension benefits 
retroactively effective January 1, 1998, on the assumption 
that he had been receiving Social Security benefits that 
qualified as countable income in the amount of $244.10 a 
month since then.  The RO told the veteran that the 
adjustment had created an overpayment of pension benefits 
that he had to repay.  The RO also indicated that he could 
appeal the reduction of pension benefits. 

In a VA Form 21-8947 (compensation and pension award), which 
was completed on June 16, 2000, the RO determined that there 
was an overpayment of pension benefits in the amount of 
$6,356, beginning on January 1, 1998.  The basis of the 
overpayment was that the veteran received $39,910 in 
disability pension benefits from January 1, 1998, to May 31, 
2000, whereas he should have only received $33,554 from 
January 1, 1998, to May 31, 2000. 

Another document printed on June 25, 2000, reveals the same 
information regarding Social Security benefits as noted in 
the one printed on June 5, 2000.  This document also contains 
the previously described deficiencies.

The veteran was informed of the overpayment of nonservice-
connected disability pension benefits in the amount of 
$6,356, starting on January 1, 1998, in a July 6, 2000, 
letter.  He was also advised that payment of his current 
benefits would be withheld starting in August 2000 until the 
debt was recovered or otherwise adjusted. 

In a July 28, 2000, VA Form 20-5655 (financial status report) 
(hereinafter, "FSR"), the veteran reported that he had no 
monthly income and that his monthly expenses were 48,000 
pesos.  His monthly expenses, in pesos, were the following: 
rent or mortgage, 8,000; food, 25,000; utilities and heat, 
2,000; other living expenses, 5,000; and monthly payments on 
installment contracts and other debts, 5,000.  He indicated 
that he had an unpaid balance of 50,000 pesos on an 
installment contract of 80,000 pesos for a tricycle on which 
he paid 8,000 pesos a month.  Although he had an installment 
contract on a tricycle, he reported that he had no assets.  
He claimed that he needed a waiver because his monthly income 
was less than his monthly expenses and because he would be 
unable to provide for himself.

A VA Form 1042 (referral of indebtedness to committee on 
waivers and compromises) dated September 13, 2000, reflects 
that the RO was currently withholding $1,237 a month, which 
was the entire monthly amount of the veteran's pension 
benefits.
 
In the September 20, 2000, decision on waiver of 
indebtedness, the committee determined that the EVR received 
in February 2000 showed that the veteran had been receiving 
Social Security benefits since December 1997.  The committee 
also determined that the veteran had a monthly income of 
$1,481 ($1,237 in VA nonservice-connected disability pension 
benefits and $244 in Social Security benefits) or 61,727 
pesos, using an exchange rate of 41.67 pesos per one U.S. 
dollar.  The committee also indicated that, based on his July 
2000 FSR, he had monthly expenses of $1,151.57 or 48,000 
pesos, which was thought to be overstated.  

The committee held that the veteran was at fault in the 
creation of the overpayment.  The committee noted that he had 
been informed that VA payments depend on income and that it 
was his obligation to timely report changes in income.  The 
committee noted that he failed to promptly notify VA that he 
was receiving benefits from SSA by not reporting that 
information until February 2000.  The committee noted that 
had he reported this change in income earlier, the 
overpayment would have been less or not created at all.  The 
committee applied the principles of equity and good 
conscience to determine whether a waiver was warranted.  The 
committee indicated that collection of the debt would not 
seriously impair the veteran's ability to provide for basic 
needs and would not cause undue hardship since he had 
adequate resources to repay his debt.  The committee noted 
that since he was not entitled to the overpaid amount, 
failure to collect would result in an unfair gain to him and 
that a waiver was not warranted.  

In a September 20, 2000, letter, the RO informed the veteran 
that his request for a waiver was denied.  The RO told him 
that he was at fault in the creation of the overpayment and 
that the committee had applied the principles of equity and 
good conscience in consideration of his request for a waiver.  
The RO also noted that it would continue to withhold his 
monthly benefit of $1,237 until the debt was cleared or 
otherwise adjusted.  

In his notice of disagreement, received in October 2000, the 
veteran suggested that the withholding of his monthly pension 
benefit be stopped.  

The RO issued a statement of the case in November 2000 in 
which the law on the principles of equity and good conscience 
was given.  However, in the reasons and bases section, it was 
indicated that the overpayment was created solely due to the 
veteran's own "material" fault, and the principles of 
equity and good conscience were not actually applied in that 
section.  It was also noted that complete information from 
SSA had been requested and that an additional overpayment may 
have been created, depending on the date that he started 
receiving Social Security benefits.

Two sheets of notebook paper, which were undated, reflect 
that the RO took the information provided in the documents 
printed on June 5, 2000, and June 25, 2000, regarding the 
monthly payments of Social Security benefits and multiplied 
those numbers by a fraction to get new monthly payments that 
the veteran alleged received.  The RO then multiplied those 
new monthly payments by twelve to determine his annual 
countable income.    

In his December 2000 VA Form 9, the veteran claimed that 
repayment of the overpayment would cause undue financial 
hardship because of medication expenses.  Also, he intimated 
that his benefits were still being withheld to repay the 
overpayment.

The RO informed the veteran by a February 1, 2001, letter 
that it had previously thought he was receiving Social 
Security benefits in the amount of $244.40 a month, starting 
in January 1998, but that SSA provided information showing 
that beginning June 1, 1997, he began receiving Social 
Security benefits in the amount of $230.90, and that his 
monthly benefits had been increased on December 1st of every 
year.  The RO indicated that, according to SSA, he received 
Social Security benefits in the amount of $244.40 a month 
only for the period from December 1, 1999, to November 30, 
2000.  The RO informed him that it planned to reduce his 
pension benefits retroactively, effective July 1, 1997, and 
that he should provide a letter from SSA showing a history of 
benefits received since July 1, 1997.  Four days later, the 
RO certified the issue of a waiver of recovery of an 
overpayment of $6,356 to the Board.

On February 28, 2001, the RO received another EVR from the 
veteran along with a VA Form 21-8416 (medical expense 
report).  These documents were not forwarded to the Board.  
In the EVR, the veteran reported that he and his spouse had 
no sources of income in 2000 and 2001 other than monthly 
Social Security benefits in the amount of $252 (the $252 
figure was apparently printed on the form by VA prior to 
mailing it to the veteran for completion).  He also suggested 
that they had no assets.  In the VA Form 21-8416, he stated 
that they had medical expenses in 2000 in the amount of 
60,000 pesos.  In a March 7, 2001, letter, the RO asked the 
veteran to submit official receipts for his claimed medical 
expenses in 2000; he did not respond.

A document printed on March 7, 2001, reveals the same 
information regarding Social Security benefits as noted in 
the ones printed in June 2000.  This document also contains 
the previously described deficiencies.

In a June 18, 2001, letter, the RO informed the veteran that 
his nonservice-connected disability pension benefits had been 
adjusted, effective July 1, 1997, based on new information 
from SSA.

In a VA Form 21-8947, which was completed on June 20, 2001, 
the RO determined that there was an additional overpayment of 
pension benefits in the amount of $1,237, beginning on July 
1, 1997.  This document does not reflect that there had been 
any withholding of pension benefits or recoupment of the 
previous overpayment in the amount of $6,356.  By a July 6, 
2001, letter, the RO informed the veteran that there was an 
overpayment of pension benefits in the amount of $1,237 and 
that he could request a waiver.  

On August 2, 2001, the Board remanded the issue on appeal for 
further development, to include requesting that the veteran 
submit a current FSR, EVR, and a medical expense report.  The 
Board asked the RO to contact SSA to obtain information 
verifying the amounts of Social Security benefits paid to the 
veteran since 1997 and to do an audit of the veteran's 
pension account.  The Board also requested that the RO 
adjudicate the issue of the validity of the overpayment of 
pension benefits in the amount of $6,356, beginning on 
January 1, 1998, and then review the case to determine 
whether a waiver of recovery of any overpayment indebtedness 
was warranted.  The Board stated that if a complete waiver 
was not granted, the RO should issue a supplemental statement 
of the case that addressed the principles of equity and good 
conscience. 

On August 24, 2001, the RO received a statement and FSR from 
the veteran.  In his statement, he requested a waiver of the 
overpayment of $1,237.  He noted that his pension benefits 
had been reduced for six months and that he had already 
repaid the overpayment.  In the FSR, he reported that his 
monthly income was $1,502 ($1,248 in VA benefits and $254 in 
Social Security benefits) and that his monthly expenses were 
60,000 pesos.  His monthly expenses in pesos were for food, 
20,000; utilities and heat, 2,000; other living expenses, 
30,000; and monthly payments on installment contracts and 
other debts, 8,000.  He indicated that he had an unpaid 
balance of 40,000 pesos on an installment contract of 80,000 
pesos with Honda Philippines on which he paid 8,000 pesos a 
month.  Although he had an installment contract with Honda 
Philippines, he reported that he had no assets.  He also 
reported that he had deductions worth 60,000 pesos.

On September 3, 2001, the RO wrote to the veteran and 
requested that he submit a current FSR, EVR, and a medical 
expense report.  He did not respond.

In a September 24, 2001, determination, the RO decided that 
the overpayment of pension benefits in the amount of $6,356, 
beginning on January 1, 1998, was validly created.  The 
veteran was given notice of the determination and his 
appellate rights and has not appealed that determination.

On September 26, 2001, the committee denied the veteran's 
claim for a waiver of recovery of an overpayment of pension 
benefits in the amount of $1,237.  By letter, the RO informed 
the veteran that since the debt was deducted in full from his 
August 2001 benefit check, his indebtedness was cleared.  The 
veteran was given notice of the determination and his 
appellate rights and has not appealed that determination.

The RO did not contact SSA or do an audit of the veteran's 
pension account.  Because the veteran did not submit any 
additional evidence specifically in response to the request 
in the September 3, 2001, letter, the RO did not readjudicate 
the issue of waiver of recovery of an overpayment of $6,356, 
and did not issue a supplemental statement of the case.  In 
December 2001, the RO recertified the issue of a waiver of 
recovery of an overpayment of $6,356 to the Board.

The above narrative lays out the evidence in the case.  In 
deciding the issue on appeal, the Board notes that the 
committee did not indicate that the veteran engaged in fraud, 
misrepresentation, or bad faith regarding the creation of the 
overpayment, and the Board finds that there is no evidence 
that the creation of the overpayment resulted from fraud, 
misrepresentation or bad faith on the part of the veteran.  
See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 
546 (1994); 38 C.F.R. § 1.965(b).

With consideration of the principles of equity and good 
conscience, there is no evidence that the veteran's reliance 
on VA benefits resulted in the relinquishment of a valuable 
right or the incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965(a)(6).  However, that is the only element of the 
principles of equity and good conscience that is clearly in 
favor of VA.

The RO did not contact SSA or do an audit of the veteran's 
pension account, as requested in the August 2001 remand.  See 
Stegall, 11 Vet. App. at 271.  A document titled Board remand 
review reflects that the RO instead relied on information 
described as a MBR, which is apparently the previously 
described document regarding Social Security benefits that 
were printed and associated with the claims file in June 2000 
and March 2001.  However, as noted above, it cannot be 
determined from those documents when the veteran first 
received Social Security benefits.

Since the veteran has not filed an appeal on the issue of the 
creation of the overpayment, the Board will assume that the 
Social Security benefits that he received were countable 
income as a retirement benefit under 38 C.F.R. § 3.262(f) and 
(e), instead of a charitable donation, which would be 
excluded from countable income under 38 C.F.R. § 3.262(d), 
even though the record is not clear on the nature of Social 
Security benefits received.  Thus, the Board will assume that 
there is no fault on the part of VA in the creation of the 
overpayment because the veteran did not notify VA until 
February 2000 that he was receiving Social Security benefits.  
See 38 C.F.R. § 1.965(a)(2).  As to the question of fault of 
the veteran, the Board cannot determine when he should have 
reported that he was receiving Social Security benefits 
because the evidence of record does not reveal when he 
started receiving Social Security benefits as opposed to when 
he filed, or was eligible, for such benefits.  Therefore, 
without the information from SSA as requested in the August 
2001 remand, the extent to which actions of the veteran 
contributed to the creation of the debt is unclear.  See 
38 C.F.R. § 1.965(a)(1).

Moreover, the evidence of record is unclear on the extent of 
any unjust enrichment.  The veteran only had an unfair gain 
for the period from the date of receipt of the Social 
Security benefits until March 1, 2000, when the RO first 
reduced his VA pension benefits based on the existence of 
countable income in the form of Social Security benefits.  
See 38 C.F.R. § 3.271.  Since Board cannot discern from the 
record when the veteran first received Social Security 
benefits, it cannot determine at what point failure to make 
restitution would result in an unfair gain for him.  See 
38 C.F.R. § 1.965(a)(5).

While additional information could be obtained on the 
elements of fault of the veteran and unjust enrichment were 
the case to be developed further, the record is sufficient on 
the elements of undue hardship and defeating the purpose of 
the benefit.  As to whether the veteran has already repaid 
the overpayment in question, the RO initially indicated that 
it would withhold the entire amount of the veteran's pension 
benefits until the overpayment was repaid.  The veteran has 
also suggested that he did not receive his VA pension for a 
six-month period, which would have resulted in repayment of 
the entire amount of the overpayment.  However, the latest VA 
Form 21-8947 does not indicate that any amount of pension 
benefits has been withheld or that the overpayment in 
question has been recouped.  Therefore, it is unclear whether 
the veteran has already repaid the overpayment in question.

Regardless of whether the overpayment in question has already 
been repaid, there is still evidence that such recovery 
caused, or would cause, an undue financial hardship.  
Although, according to the two FSRs provided by the veteran, 
it appears that his monthly income exceeds his monthly 
expenses, apparently he has no assets, such as money in a 
savings account and more than eighty percent of his income is 
his VA pension.  Additionally, he is over ninety years old 
and blind.  Therefore, it is most unlikely that he could 
obtain any employment to satisfy the debt, and the period of 
recoupment would have to be short.  Thus, giving the veteran 
the benefit of the doubt as required by 38 U.S.C.A. § 5107, 
the Board finds that withholding of any significant amount of 
his pension benefits would result in an undue financial 
hardship depriving the veteran and his family of the basic 
necessities.  See 38 C.F.R. § 1.965(a)(3).

Nonservice-connected disability pension benefits are an 
income-based program, intended to provide a basic level of 
support for veterans with wartime service.  See 38 U.S.C.A. 
§§ 1501-62 (West 1991 & Supp. 2001).  Since recovery of the 
overpayment would create an undue hardship for the veteran, 
such a recovery would defeat the purpose of the nonservice-
connected pension benefits program, which is to provide the 
veteran with a basic level of support.  See id; 38 C.F.R. 
§ 1.965(a)(4).

In short, the Board gives more weight to the fact that 
recovery of the overpayment would definitely create an undue 
financial hardship and would defeat the purpose of the 
benefits than to the facts that the veteran is somewhat at 
fault and somewhat unjustly enriched and that there is no 
reliance as defined in 38 C.F.R. § 1.965(a)(6).  Accordingly, 
recovery of an overpayment of pension benefits in the amount 
of $6,356, beginning on January 1, 1998, would be against the 
principles of equity and good conscience, and a waiver of 
such a recovery is warranted.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.963, 1.963 
(2001).


ORDER

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $6,356, beginning on January 1, 1998, is granted.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

